DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed flywheel device adapted to be installed in an electric nail gun, the electric nail gun including a main frame, a swing arm that is pivoted to the main frame, an impact member that is slidably mounted to the swing arm, a drive pulley that is rotatably mounted to the main frame, and a transmission belt that is trained on the drive pulley, said flywheel device comprising: a flywheel pulley adapted to be mounted to the main frame and trained by the transmission belt such that rotation of the drive pulley drives said flywheel pulley to rotate; and a flywheel adapted to be mounted to the main frame and connected coaxially and co-rotatably to said flywheel pulley; and a weight disc adapted to be mounted to the main frame and connected coaxially and co-rotatably to said flywheel and said flywheel pulley; wherein during the co-rotation of said flywheel pulley, said flywheel and said weight disc, the swing arm is pivotable relative to the main frame to move the impact member to contact said flywheel so that the impact member is driven by said flywheel to slide relative to the swing arm for actuating a nailing process of the electric nail gun; and wherein a diameter of said weight disc is larger than a diameter of said flywheel pulley, and said weight disc has an annular shape and is sleeved on said flywheel pulley.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731